Per Curiam.
The defendant corporation, which was organized under the laws of Maryland and had its place of business in Baltimore, was not authorized to do business in New York and had no place of business in this State and no property here. It made the bulk of its purchases through correspondence or by being visited by traveling salesmen employed by other concerns. Occasionally some of its officers made purchases in New York. Its name did not appear in any New York telephone book or directory. One of its officers while in New York for part of a day was served with a summons, and it was error to deny the motion to vacate such service.
Order reversed, with ten dollars costs, and motion to set aside service of summons granted, with ten dollars costs.
All concur; present, Lydon, Levy and Crain, JJ.